Title: Thomas Jefferson to John Barnes, 9 April 1812
From: Jefferson, Thomas
To: Barnes, John


          
                  Dear Sir 
                   
                     Monticello 
                     Apr 9. 12
          Your favor of Mar. 27. did not get to hand till yesterday. I avail myself of the return of the same post to write the inclosed letter to mr Morton an american merchant established at Bordeaux and who has been very succesful & become very wealthy. he is known to me personally, is a very good man, and at present in this country but about to return shortly to France. he is an intimate
			 acquaintance of mr Isaac Coles who can give you a more particular account of him. I am in hopes he may furnish you not only the present but future means of making your remittances. after reading my letter, to him, be so good
			 as to stick a wafer in it, & put it into the post office.
          
                  Mr 
                  Barry is right as to the diamond furnished me. I recollect placing it to his credit on the paper left in his hands, but I forgot to note it on the one I retained, & so it escaped me in
			 settling the amount of my balance due him. I am sorry I did so, and made my remittance too small to cover it. if 
                  it was by no means my intention to have added to your trouble any advance on that account.
          I was sorry to learn by your letter of Feb. 13. that your present office yields you so little nett profit. I had hoped it would have afforded you a comfortable income, but the embarrasments thrown on our commerce by the tyrants of Europe baffle all expectation. should you conclude decisively to return to Philadelphia, be so good as to let me know it in advance as much as you can, as it would fix me as to the correspondence I have been seeking there. I salute you with affection & respect.
          
            Th:
            Jefferson
        